DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment and Request for Continued Examination filed on 04/26/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/26/2021 has been entered.
As per instant Examiner Amendment, claims 1-4 and 7-15 have been further amended, claims 16 and 17 have been cancelled, and claims 18 and 19 have been newly added.
Claims 1-15, 18 and 19 have been examined and are pending in this application. Claims 1, 9 and 15 are independent.
Claims 1-15, 18 and 19 are allowed.
Response to Arguments/Remarks
As to the 101 rejections to Claims 1-15, the rejections are withdrawn as claims have been amended
Claims 1-15, 18 and 19 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for providing a transaction forwarding service in a blockchain includes executing a smart contract in the blockchain so as to determine whether a respective full node is eligible to execute the smart contract. The smart contract specifies eligible full nodes, a filter of a respective light client and a reward for executing the smart contract. The respective full node forwards data relating to a transaction that matches the filter of the respective light client to the respective light client with a proof that the transaction is included in the blockchain. The respective full node receives a signed acknowledgement from the respective light client verifying the transaction. Then, the respective full node claims the reward using the acknowledgement.
The Examiner concludes that in addition to the Appeal Board Decision, made on 03/05/2021, and Applicant's Arguments/Remarks, filed on 04/26/2021with the amendment, prior art of reference does not teach at least the amended limitations of the independent claims 1, 9 and 15.
Therefore, the claims 1, 9 and 15 are considered allowable over the cited prior art.
As to claims 2-8, 10-14, 18 and 19, the claims are dependent from claims 1 or 9 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439